Exhibit 10.20

DELUXE CORPORATION AGREEMENT AS TO AWARD OF RESTRICTED COMMON STOCK


AWARDED TO AWARD
DATE NUMBER OF RESTRICTED
STOCK SHARES COST OF
AWARD SOCIAL
SECURITY #






AWARD
Deluxe Corporation hereby awards to you the above stated number of restricted
shares of its common stock, $1.00 par value per share.



RESTRICTIONS
This Award will be revoked, and the restricted shares subject hereto will be
forfeited to Deluxe, if you cease to serve as a Director of Deluxe for any
reason other than your mandatory retirement prior to the lapse of the
restrictions applicable to your shares. In the event of your mandatory
retirement as a Director, all of the shares of restricted stock awarded
hereunder shall immediately vest in full. The restricted shares subject to this
Award may not be sold, assigned, pledged or otherwise transferred prior to the
lapse of the restrictions thereon.

LAPSE OF RESTRICTIONS
The restrictions on your shares will lapse in installments of 33-1/3 percent
following each of the next three annual meetings of the shareholders of Deluxe
succeeding the Award Date, provided that you continue as a Director of Deluxe
following each such meeting.

ISSUANCE OF STATEMENTS
Upon the lapse of restrictions hereunder, shares of unrestricted common stock
shall be credited to a book entry account maintained by Deluxe Corporation’s
transfer agent on your behalf. A statement reflecting your ownership of such
unrestricted shares will be issued to you. If you prefer to receive certificates
representing unrestricted shares, such certificates will be issued upon written
request to Deluxe Corporate Treasury.

TERMS AND CONDITIONS
You will receive dividends on your restricted shares during the period that the
restrictions imposed by this Agreement are in effect and you will have the right
to vote the shares subject hereto. This Award is issued pursuant to the Deluxe
Corporation Stock Incentive Plan, as amended, (the “Plan”), and is subject to
its terms. In the event of any conflict between the provisions of the Plan and
this Award Agreement, the provisions of the Plan shall prevail.

DELUXE CORPORATION


By
——————————————
Lawrence J. Mosner
Chairman and Chief Executive Officer



RETAIN THIS DOCUMENT FOR YOUR RECORDS
















--------------------------------------------------------------------------------